TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00497-CV



University of Texas System, Appellant


v.


Texas Workers' Compensation Commission and Mario O. Kapusta, M.D., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. GN204598, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant University of Texas System no longer wishes to pursue its appeal and has
filed a motion to withdraw its appeal.  The University's certificate of conference states that it
conferred with counsel for appellees Texas Workers' Compensation Commission and Mario O.
Kapusta, M.D., who are unopposed to the motion.  We grant the motion and dismiss the appeal. 
Tex. R. App. P. 42.1(a).

					__________________________________________
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   September 13, 2005